Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 18, 2022, with respect to claim(s) 23-25 have been fully considered and are persuasive [see applicant’s arguments pg. 10 last paragraph, pg. 11 L. 1-15].

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

12. (Currently Amended) The method of claim 4, further comprising: 
unpacking, at the base station, the compressed ultrasound data signal.

16. (Currently Amended) A wireless ultrasound transducer, which is portable by a patient to be monitored and configured to communicatively couple to a base station of a wireless health monitoring system, the wireless ultrasound transducer comprising: 
a transmitter; and 
a processor configured to: 
calculate a distance between the wireless ultrasound transducer and the base station based on one or more attributes of a wireless communication channel between the transmitter and a receiver of the base station; Page 4 of 12Appl. No. 16/346,965 
determine a data compression level for compressing ultrasound data to be transmitted from the wireless ultrasound transducer to the base station based on the distance between the wireless ultrasound transducer and the base station; 
compress the ultrasound data to be transmitted based on the determined data compression level to generate a compressed ultrasound data signal; 
dynamically adjust, based at least in part on the determined data compression level, a transmission bandwidth of the wireless ultrasound transducer such that the transmitter transmits wirelessly the compressed ultrasound data signal from the wireless ultrasound transducer to the base station using the adjusted transmission bandwidth; and 
rendering a synthetic audio representative of [[the]] a detected ultrasound signal in lieu of the detected ultrasound signal by the base station, in response to [[a]] a determination that the determined data compression level satisfies a threshold.

21. (Currently Amended) A health monitor base station of a wireless ultrasound health monitoring system, comprising: Page 5 of 12Appl. No. 16/346,965 
a receiver configured to receive wirelessly a compressed data signal representative of an ultrasound signal obtained by a transducer of a wireless ultrasound transducer configured to be attached to and worn by a patient for wireless monitoring, wherein a data compression level of the compressed data signal is selected from a plurality of data compression levels based on a distance between the wireless ultrasound transducer and the base station; and 
a processor configured to render synthetic audio representative of the obtained ultrasound signal in lieu of the ultrasound signal in response to a determination that the selected data compression level satisfies a predetermined threshold.  

22. (Currently Amended) The method of claim 1, wherein said determining of the data compression level is performed by the wireless ultrasound transducer, and wherein the method further comprises: 
digitizing, by the wireless ultrasound transducer, the compressed ultrasound data signal prior to transmitting the compressed ultrasound data signal to the base station; and 
transmitting the data compression level determined by the wireless ultrasound transducer to the base station.  

24. (Currently Amended) A wireless ultrasound transducer, which is portable by a patient to be monitored and configured to communicatively couple to a base station of a wireless health monitoring system, the wireless ultrasound transducer comprising: 
a transmitter; and 
a processor configured to: 
calculate a distance between the wireless ultrasound transducer and the base station based on one or more attributes of a wireless communication channel between the transmitter and a receiver of the base station; 
determine a data compression level for compressing ultrasound data to be transmitted from the wireless ultrasound transducer to the base station based on the distance between the wireless ultrasound transducer and the base station; 
compress the ultrasound data to be transmitted based on the determined data compression level to generate a compressed ultrasound data signal; 
dynamically adjust, based at least in part on the determined data compression level, a transmission bandwidth of the wireless ultrasound transducer such that the transmitter transmits wirelessly the compressed ultrasound data signal from the wireless ultrasound transducer to the base station using the adjusted transmission bandwidth; and 
rendering a synthetic audio representative of a detected ultrasound signal in lieu of the detected ultrasound signal by the base station, in response to a determination by the receiver that a predetermined number of bit errors is detected.  

25. (Currently Amended) A health monitor base station of a wireless ultrasound health monitoring system, comprising: Page 7 of 12Appl. No. 16/346,965 
a receiver configured to receive wirelessly a compressed data signal representative of an ultrasound signal obtained by a transducer of a wireless ultrasound transducer configured to be attached to and worn by a patient for wireless monitoring, wherein a data compression level of the compressed data signal is selected from a plurality of data compression levels based on a distance between the wireless ultrasound transducer and the base station; and 
a processor configured to render synthetic audio representative of the obtained ultrasound signal in lieu of the ultrasound signal in response to a determination by the receiver that a predetermined number of bit errors is detected.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 15, 16 and 21, the claims were amended with the limitations of claim 3 now cancelled and which had allowable subject matter. Therefore, the claims are allowed for the reasons provided for claim 3 in the office action mailed on January 13, 2022.

In regards to claims 23-25, Gaster (US-10,278,581) teaches a method and system for transmitting ultrasound data from a wireless ultrasound transducer configured to be portable by a patient [see Gaster fig. 1B, fig. 2, col. 2 L. 47-49 and L. 53-55, col. 7 L. 32-47, col. 13 L. 7-19]. 
Kohno et al. (US-8,452,239) teaches the compression of data to be transmitted based on a distance between the transmitter and the receiver [col. 2 L. 10-18, col. 4 L. 42-49, col. 17 L. 43-56]. 
However, the prior art does not teach by either anticipation or combination the following limitation: rendering a synthetic audio representative of the detected ultrasound signal in lieu of the detected ultrasound signal by the base station, in response to a determination that a predetermined number of bit errors is detected.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685